DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 40-59 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-50, 54-57 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the claims are inclusive of (1) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2; (2) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits FoxP3 expression; (3) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits modulating phosphorylation of ERK1 or ERK1; (4) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits modulating phosphorylation of PKC-; (5) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits modulating phosphorylation of SHP-2; (6) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits modulating cytokine production; and (7) a genus of anti-RGMb antibodies, and antigen-binding fragments thereof, that inhibit interaction between RBMb and PD-L2 and reduces or inhibits modulating cellular proliferation. The specification does not disclose, and the prior art does not teach, the general as broadly encompassed by the claims. 
	The specification discloses 307.9D1 and 307.8B2 as structurally-distinct anti-RGMb antibodies that block RGMb binding to mPD-L2 (Example 4, in particular). Further, the specification discloses 1H6, 9D3, and 5G1 are anti-RGMb antibodies that do not block RGMb binding to mPD-L2 (Example 4, in particular). Therefore, 1H6, 9D3, and 5G1 are anti-RGMb antibodies that are not encompassed by the genera.
In regards to dependent claims reciting claimed antibodies comprise variants of disclosed heavy chain or light chain sequences, either a disclosed heavy chain or light chain sequence, or as few as a single disclosed CDR sequence, one of ordinary skill in the art would 
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proceedings of the National Academy of Sciences, 1982, 79:1979-1983).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.
MacCallum et al. (Journal of Molecular Biology, 1996, 262:732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominates, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right column) and non-contacting residues within the CDRs 
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset et al. (Biochemical and Biophysical Research Communications, 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except CDR L2 and additionally using a framework residue located just before the CDR H3 (see page 202, left column).  Holm et al. (Molecular Immunology, 2007:1075-1084) describes the mapping of an anti-cytokeratin antibody and found that in addition to the involvement of the residues in the CDR3 of the heavy chain in antigen binding, a residue in CDR2 of the light chain was also involved (abstract).  Chen et al. (Journal of Molecular Biology, 1999, 293:865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  
	Such variation in function due to variation in sequence is demonstrated by comparing the SEQ ID NO: 49 of Sasu et al (US 2008/0213277 A1; 9/4/08; 12/16/19 IDS) and instant SEQ ID NO:12 (see sequence comparison below). SEQ ID NO:49 of Sasu et al comprises a light chain variable sequence with 74.1% identical to instant SEQ ID NO:12 and SEQ ID NO:49 of Sasu et al comprises variants of light chain CDR sequences of instant SEQID NO:12. However, SEQ ID NO: 
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.”  See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  See Ariad, 598 F.3d at 1354-55 (“Regardless whether the asserted claims recite a compound, Ariad still must describe some way of performing the claimed methods... the specification must demonstrate that Ariad possessed the claimed methods by sufficiently disclosing molecules capable of reducing NF-kB activity so as to ‘satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed.’”) (internal citation see also Univ. of Rochester v. G.D. Searle& Co., Inc., 358 F.3d916,918 (Fed.Cir.2004) (applying the same analysis to assess written description for claims to a “method for selectively inhibiting” a particular enzyme by administering a functionally defined compound, i.e., a “non-steroidal compound that selectively inhibits activity” of the gene product for that enzyme).
The instant specification fails to provide sufficient descriptive information, such as definitive structural features that are common to the genera.  That is, the specification provides neither a representative number of antibodies that encompass the genera nor does it provide a description of structural features that are common to the genera so that one of skill in the art can ‘visualize or recognize’ the members of the genera.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. 
Centocor, 636 F.3d at 1352.	The “claims merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries— leaving it to the pharmaceutical industry to complete an unfinished invention.”Ariad Pharmaceuticals, Inc. v. EliLilly and Co.,598 F.3d 1336, 1353 (Fed. Cir. 2010).
Since the disclosure fails to describe common attributes or characteristics that adequately identify members of the genera, and because the genera are highly variant, the disclosure is insufficient to describe the genera.  Thus, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genera as broadly claimed. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, even though Applicant may propose methods of screening for possible members of the genera, the skilled artisan cannot envision the detailed chemical structure of the encompassed genera, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. See Ariad, 94 USPQ2d at 1161; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Comparison of SEQ ID NO: 49 of Sasu et al and instant SEQ ID NO:12:
 Query Match             74.1%;  Score 489;  DB 5;  Length 106;
  Best Local Similarity   89.6%;  
  Matches   95;  Conservative    4;  Mismatches    7;  Indels    0;  Gaps    0;

Qy         21 DIQMTQSPSHLSASVGDRVTLSCKVSQNIYKYLNWYQQKLGEAPKLLIYYTSFLQTGIPS 80
              ||||||||| |||||||||||||| ||||||||||||||||||||||||||: |||||||
Db          1 DIQMTQSPSLLSASVGDRVTLSCKASQNIYKYLNWYQQKLGEAPKLLIYYTNSLQTGIPS 60

Qy         81 RFSGSGSGTDYTLTISSLQPEDVATYFCQKYYSGWTFGGGTKLELK 126
              ||||||||||:|||||||||||||||:| :| || ||| |||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDVATYYCYQYNSGPTFGAGTKLELK 106

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 51, 52, and 53 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sasu et al (US 2008/0213277 A1; 9/4/08; 12/16/19 IDS). 
Sasu et al teaches SEQ ID NO: 49, which is a light chain variable region sequence 74.1% identical to instant SEQ ID NO:12 (see Above). Sasu et al further teaches a polynucleotide, SEQ ID NO: 280, encoding said light chain variable region of Sasu et al that is 86.5% identical to instant SEQ ID NO:11 (see sequence comparison below). Sasu et al further teaches a vector comprising said polynucleotide and host cells comprising said vector ([0015], in particular). Due to the high degree of homology between SEQ ID NO: 280 and instant SEQ ID NO:11, SEQ ID NO:280 would hybridize, under stringent conditions, with the complement of instant SEQ ID NO:11.

Comparison of SEQ ID NO: 280 and instant SEQ ID NO:11:
  Query Match             86.5%;  Score 327;  DB 31;  Length 696;
  Best Local Similarity   92.0%;  
  Matches  345;  Conservative    0;  Mismatches   30;  Indels    0;  Gaps    0;

Qy          4 ATGGCTGCAGTTCAGCTCTTAGGGCTTTTGCTGCTCTGCCTCCGAGCCATGAGATGTGAC 63
              |||||| |||| || ||  |||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCTCCAGTCCAACTTCTAGGGCTTTTGCTGCTCTGCCTCCGAGCCATGAGATGTGAC 60

Qy         64 ATCCAGATGACCCAGTCTCCTTCACACCTGTCAGCATCTGTGGGAGACAGAGTCACTCTC 123
              ||||||||||||||||||||||||| ||||||||||||||||||||||||||||||||||
Db         61 ATCCAGATGACCCAGTCTCCTTCACTCCTGTCAGCATCTGTGGGAGACAGAGTCACTCTC 120

Qy        124 AGCTGCAAAGTAAGTCAGAATATTTACAAGTACTTAAACTGGTATCAGCAAAAACTTGGA 183
              |||||||||| |||||||||||||||||||||||||||||||||||||||||| ||||||
Db        121 AGCTGCAAAGCAAGTCAGAATATTTACAAGTACTTAAACTGGTATCAGCAAAAGCTTGGA 180

Qy        184 GAAGCTCCCAAACTCCTGATATATTATACAAGCTTTTTGCAAACGGGCATCCCGTCAAGG 243
              ||||||||||||||||||||||||||||||| |  |||||||||||||||||| ||||||
Db        181 GAAGCTCCCAAACTCCTGATATATTATACAAACAGTTTGCAAACGGGCATCCCATCAAGG 240

Qy        244 TTCAGTGGCAGTGGATCTGGTACAGATTACACACTCACCATCAGCAGCCTGCAGCCTGAA 303
              |||||||||||||||||||||||||||| |||||| ||||||||||||||||||||||||
Db        241 TTCAGTGGCAGTGGATCTGGTACAGATTTCACACTTACCATCAGCAGCCTGCAGCCTGAA 300

Qy        304 GATGTTGCCACATATTTCTGCCAGAAGTATTATAGCGGGTGGACGTTCGGTGGAGGCACC 363
              |||||||||||||||| |||| |  ||||| | || |||   ||||| || |  || |||
Db        301 GATGTTGCCACATATTACTGCTATCAGTATAACAGTGGGCCCACGTTTGGAGCTGGGACC 360

Qy        364 AAGCTGGAATTGAAA 378
              ||||||||| |||||
Db        361 AAGCTGGAACTGAAA 375


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN E AEDER/Primary Examiner, Art Unit 1642